Opinion filed July 23, 2015




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-15-00144-CV
                                  __________

                   ALLEN GLENN THOMAS, Appellant
                                        V.
                     TEXAS DEPARTMENT OF
               CRIMINAL JUSTICE OFFICERS, Appellees


                         On Appeal from the Justice Court
                              Jones County, Texas
                           Trial Court Cause No. 2113


                      MEMORANDUM OPINION
       Allen Glenn Thomas, Appellant, filed a pro se notice of appeal in this court
on June 26, 2015. In the notice of appeal, Appellant states that he is appealing to
this court from an order of dismissal entered on June 17, 2015, by the judge of the
Justice of the Peace-Small Claims Court of Jones County. We notified Appellant
by letter dated June 26, 2015, that it did not appear to this court that we had
jurisdiction in this matter, and we requested that Appellant file a response showing
grounds to continue this appeal. Appellant filed a response but has not shown
grounds upon which this appeal may continue.
      An appeal to this court may be taken “from a final judgment of the district or
county court.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.012 (West 2015). An
appeal from a justice court lies not in the court of appeals but in either the county
court or district court, where a trial de novo is to take place. See id. § 51.001; TEX.
GOV’T CODE ANN. § 26.042(e) (West Supp. 2014); TEX. R. CIV. P. 506. A notice
of appeal from a judgment of the justice court does not invoke this court’s
appellate jurisdiction. Tejas Elevator Co. v. Concord Elevator, Inc., 982 S.W.2d
578 (Tex. App.—Dallas 1998, no pet.). Appellant’s appeal is, thus, subject to
dismissal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
      This appeal is dismissed for want of jurisdiction.


                                                     PER CURIAM


July 23, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2